Citation Nr: 0609418	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
denied service connection for PTSD.


FINDING OF FACT

The competent evidence of record has established that the 
veteran has PTSD, which has been attributed to his combat-
related experiences while he was serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by the traumatic 
combat experiences that he had while in Vietnam.  The 
veteran filed his claim seeking service connection for PTSD 
in September 2003.  His report of separation, Form DD 214, 
revealed that he served on active duty in the Army from 
November 1967 to July 1969, including service in Vietnam.  
The report also noted, in part, that the veteran was awarded 
a Vietnam Campaign Medal, an Air Medal, and a Combat 
Infantryman Badge.  

In support of his claim, the veteran has testified and 
submitted statements noting that a good friend of his, J. 
Mayberry, was killed while on patrol on August 15, 1968.  
Although he did not witness this incident, the veteran 
reported that his company was sent to relieve this unit, and 
witnessed the dead body of his friend.  The veteran reported 
the death of another friend, Sgt. Gonzalez, who was killed by 
the enemy in an ambush.  He did not witness this incident, 
and was notified approximately a week after it happened.  
Finally, the veteran indicated that his company was attacked 
by the enemy, and that the point man, a soldier from Texas, 
was killed by an enemy bullet to the heart.  

As the veteran is shown to have engaged in combat with the 
enemy, and given the lack of any clear and convincing 
evidence to the contrary, the veteran's inservice stressors 
are established.  

Accordingly, the remaining issue to be addressed in this case 
is whether the veteran has been diagnosed with PTSD, which is 
linked to one or more of his stressors.

A VA examination for mental disorders, dated in April 1999, 
noted that the veteran was being treated by a private 
psychiatrist, Dr. Pietri.  The report noted that the veteran 
was emotionally affected in 1993 due to his economical 
situation.  The report noted that his depression and 
inactivity at home made him remember incidents of experiences 
in Vietnam.  The report concluded with a diagnosis of 
depressive disorder, not otherwise specified, and major 
depression, single episode, in remission.

In January 2004, a VA examination for PTSD was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The report noted the veteran's history of 
treatment since May 1997 by a private psychiatrist, Dr. 
Pietri, who had diagnosed the veteran with PTSD and dysthymic 
disorder.  The veteran reported that he was having difficulty 
sleeping, and that he had thoughts of his Vietnam 
experiences.  The report noted that the veteran was able to 
provide only general descriptions of stressors, and these 
incidents were not described as producing neuropsychiatric 
symptomatolgy.  The report concluded with a diagnosis of 
dysthymia.  The VA examiner indicated that based on the 
veteran's records, history and evaluations, the veteran did 
not fulfill the diagnostic criteria for PTSD.  

In July 2004, a second VA examination for PTSD was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder, and electronic VA medical records.  The report 
noted that the veteran had been diagnosed with PTSD and 
dysthymic disorder by a private psychologist.  Mental status 
examination revealed that the veteran did not report 
nightmares about his experiences in Vietnam, and that his 
memories of Vietnam were not intrusive, recurrent or 
distressing.  The veteran did not report any avoidance 
behavior relating to his experiences in Vietnam experience, 
and did not report being jumpy and hypervigilent.  The report 
noted that one of the veteran's best friends was killed in 
action.  The veteran did not personally witness the killing, 
but did see the body afterward.  The veteran also reported a 
second incident in which another friend was killed in action 
when his unit was ambushed by the enemy.  The veteran did not 
witness this event, and learned of his approximately one week 
after it occurred.  Finally, the veteran reported that his 
company was attacked, and that the enemy killed the point 
man, who was a soldier from Texas.  The report concluded with 
a diagnosis of depressive disorder, not otherwise specified.  
The VA examiner noted that the veteran was unable to specify 
and describe in detail a horribly severe traumatic event or 
incident experienced in combat.  The VA examiner further 
noted that he could not identify signs and symptoms of PTSD 
and a definite extreme traumatic stressor, thus there was no 
established link between the veteran's stressors and the 
signs and symptoms of the veteran's mental disorder.  

In support of the veteran's claim, he has submitted medical 
treatment reports, dated in December 2003, April 2004, and 
April 2005, from G. Pietri, M.D.  In her reports, Dr. Pietri 
noted that she had been providing ongoing psychiatric 
treatment for the veteran since 1997.  The April 2005 report 
described his symptoms of chronic anxiety, manifested by 
restlessness, motor tension, apprehensive expectations, and 
intrusive recurrent memories of the Vietnam War.  The report 
also noted his complaints of hypervigilance, decreased 
concentration, nightmares about the war, and auditory 
hallucinations described as voices of wounded soldiers 
yelling for help.  Dr. Pietri noted that since his first 
interview in 1997, the veteran has shown chronic anxiety 
symptoms secondary to his military experience during active 
combat in the Vietnam conflict.  The report noted his 
inservice exposure to events during the war which included 
being exposed to recurrent situations in which his life was 
threatened by death and injuries, and witnessing the death of 
other soldiers.  As a consequence of his inservice exposure, 
he presents recurrent thoughts manifested by flashbacks and 
unwanted memories related to the war.  The report also noted 
that he has signs of psychomotor agitation.   The report 
concluded, as did prior reports, with a diagnosis of PTSD.

After reviewing all of the evidence of record, the Board 
differs with the factual determination and assessments of 
the VA physicians as it pertains to the reported stressors.  
By virtue of the numerous medals and citations that the 
veteran was awarded for his exceptional service in combat, 
the consistent recollection of his experiences while in 
Vietnam and the credible testimony that he offered during 
his personal appearance, the Board accepts as conclusive, 
and is in effect convinced, that the veteran's reported in-
service stressors actually occurred.  

As noted above, the evidence includes detailed psychiatric 
treatment reports by the veteran's private psychiatrist, G. 
Pietri, M.D., which establishes a diagnosis of PTSD.  It is 
also noteworthy that the veteran has been treated 
consistently by Dr. Pietri from May 1997 through April 2005.  
Based upon this extensive treatment history, Dr. Pietri 
conclusively attributed the veteran's PTSD to the cumulative 
exposure to war and combat related experiences during the 
veteran's service in Vietnam.   

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the VA's duties 
to assist and notify is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate on these two elements, lack of notice 
will not be unfair to the veteran in this case because the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.




ORDER

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


